Citation Nr: 0307065	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-14 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability 
with shaking hands.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty from June 17 to July 21, 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was last before the Board in November 2000, when it 
was remanded to the RO for additional evidentiary 
development.  The case has now been returned to the Board and 
is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  A generalized anxiety disorder with panic attacks and a 
chronic dysthymic disorder originated in service.  

3.  The veteran has no current disability manifested by 
chronic shaking hands.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a generalized 
anxiety disorder with panic attacks and for a chronic 
dysthymic disorder is established.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  Entitlement to service connection for disability 
manifested by chronic shaking hands is not established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letters addressed to the 
appellant by the RO dated November 28, 2000, and November 13, 
2001.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been accorded an appropriate VA 
examination for his psychiatric disability.  A May 1999 
written statement from a private physician has also been 
associated with the record, together with corresponding 
private medical treatment records dating from 1998 to 2001.  
Finally, a VA medical opinion concerning the merits of the 
claim has been obtained.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II. Factual Background

When examined in Cincinnati, Ohio, on June 17, 1952, in 
connection with his enlistment in the military, the appellant 
was evaluated as psychiatrically normal.  On June 24, he was 
admitted to a military hospital after he collapsed completely 
during medical processing and was unable to stand up or to 
complete his physical examination.  It was reported that he 
had been nervous since the age of 12, for which he had 
frequently consulted physicians and been given various pills 
which did not help; and that he had been trembling and crying 
ever since he arrived at Lackland Air Force Base.  He 
appeared depressed and frightened and did not seem to expect 
that anything could be done for him.  He remained tremulous 
and on the verge of tears.  It was stated that he certainly 
did not belong in the service, and it was recommended that he 
be separated from service due to a chronic emotional 
instability reaction manifested by extreme nervousness, 
tremulousness, tearfulness and the complete inability to 
function as an airman, which had pre-existed service and had 
not been aggravated therein.  This recommendation and 
diagnosis was endorsed by a Disposition Board, at which the 
appellant was present but did not desire to be represented by 
counsel or to make an oral or written statement.  The 
appellant was then administratively separated from service on 
July 21, 1952, as unqualified for full military service.  

The appellant's initial claim for compensation benefits was 
received in February 1998.  At this time, service connection 
was sought for shaking hands.  Subsequently, in June 1998, 
the appellant first made reference to being abused by two 
sergeants in service.  Later statements by the appellant have 
described a sexual assault on June 23, 1952, by two sergeants 
who forced him to have oral sex and then threatened 
retribution if he told anyone.  

Private medical records dating from 1964 to 1995 were then 
obtained from Brandt Pike Medical Center which reflect 
treatments for a wide variety of medical problems.  In August 
1970, the appellant sought treatment for tremors at work; the 
location of these tremors was not specified and no relevant 
clinical findings were made at this time.  Starting in 1979, 
occasional prescriptions for Valium are also reflected by 
these medical records.  In November 1979, Valium was 
prescribed for tension; in August 1993, treatment was sought 
for anxiety attacks.    

In May 1999, a hearing was held before a Hearing Officer at 
the RO.  The appellant testified that he had kept the sexual 
assault in service secret for many years, not even telling 
his wife about it.  He said that he was given Valium for many 
years for what he now believed were panic attacks 
precipitated by the incident in service.  When the appellant 
made reference to a tremor of the hands, the Hearing Officer 
commented that no such tremors were apparent at the hearing 
(Transcript, p. 3).  

Medical records obtained from St. Elizabeth Medical Center 
reflect an October 1991 notation that the appellant had a 
tendency to have anxiety attacks with shaking episodes.  He 
was later treated there in July 1993 for several medical 
problems, including possible anxiety.  

In May 1999, the appellant's treating physician, Dr. 
Brewster, submitted a written statement in which he reported 
that the appellant had a several year history of an anxiety 
disorder with panic attacks which had resulted in several 
trips to the emergency room and extensive work-up for 
symptoms felt to be anxiety induced.  The appellant had 
recently told Dr. Brewster of the sexual attack in service, 
and, on further review, Dr. Brewster felt that the appellant 
may very well be experiencing symptoms of a post-traumatic 
stress disorder (PTSD) related to this incident.  

By unappealed rating action dated in June 2000, the RO denied 
a claim seeking service connection for cervical radiculopathy 
manifested by shaking of the hands (an intention tremor) 
which was causally related to a post-service automobile 
accident.  

In April 2001, extensive medical records dating from 1998 to 
2001 were received from Dr. Brewster which reflect treatments 
for many medical problems, including an anxiety disorder with 
panic attacks, a post-concussion syndrome and neck pain, and 
the residuals of a closed head injury.  

In January 2002, the appellant was accorded a VA psychiatric 
examination.  After interviewing and examining the appellant 
and reviewing the material in the claims file, the examiner 
reported that the appellant was suffering from a chronic 
dysthymic disorder and from a generalized anxiety disorder 
with panic attacks which had not existed prior to service and 
which had developed during his brief period of service, most 
likely due to the devastating sexual assault which he 
described.  In an August 2001 addendum, the examiner 
clarified his opinion that the dysthymic disorder was in 
particular closely related to the sexual assault in service.

Despite several specific requests by the RO, the appellant 
has been unable to submit any evidence to corroborate his 
account of a sexual assault in service, including lay 
statements, etc.  Since his military service was so brief, 
the service personnel records do not reflect evidence of 
changes in performance evaluations, sudden requests for a 
change of duty assignment, increased use of leave without 
explanation, or other evidence which might tend to 
corroborate his contentions concerning this personal attack 
in service.  He has consistently maintained that this 
incident occurred on June 23, 1952.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a 
veteran served for at least 90 days during a period of war or 
after December 31, 1946, and a psychosis is manifested to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in the examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Although the appellant has been unable to provide 
corroborating evidence of the alleged sexual assault in 
service, the record does reflect that he required psychiatric 
hospitalization shortly after the date of the alleged sexual 
assault.  In addition, his treating physician and the VA 
examiner in 2002 have linked his psychiatric disability to 
this assault.  The appellant admits that he was nervous prior 
to service, but the current nature and extent of his 
psychiatric problems cannot be completely explained by the 
chronic emotional instability reaction diagnosed by the 
military physicians at that time.  Accordingly, the Board has 
concluded that the currently diagnosed generalized anxiety 
disorder with panic attacks and chronic dysthymic disorder 
originated during the appellant's very brief period of active 
service in 1952.  To this extent, the appeal will be allowed.  

However, the evidence concerning shaking hands is not so 
favorable to the appellant.  He was described as tremulous in 
service, but this condition was not specifically related to 
his hands.  Likewise, the location of the post-service 
tremors noted in August 1970 was not identified, nor were 
relevant clinical findings reported at that time.  The 
subsequently reported intention tremor of the hands has been 
attributed to a post-service automobile accident, and service 
connection for this disability was denied by an unappealed 
rating action in June 2000.  In any event, the preponderance 
of the evidence demonstrates that the veteran has no chronic 
disability manifested by shaking hands.  Therefore, service 
connection is not warranted for this claimed disability.  To 
the extent that any shaking of the appellant's hands may be 
shown in the future to be related to his service-connected 
psychiatric disability, this would be a matter for 
consideration in rating the psychiatric disability rather 
than a basis for an additional grant of service connection.  
According, service connection for shaking hands will be 
denied.  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for psychiatric disability, a generalized 
anxiety disorder with panic attacks and a chronic dysthymic 
disorder, is granted.  

Service connection for disability manifested by shaking hands 
is denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

